84297: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-18426: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84297


Short Caption:IN RE: DISCIPLINE OF JEREMY T. BERGSTROMCourt:Supreme Court


Related Case(s):77170, 79205, 82359, 82591


Lower Court Case(s):NONEClassification:Bar Matter - Discipline - Appeal


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:04/01/2022How Submitted:On Record








+
						Party Information
					


RoleParty NameRepresented By


AppellantJeremy T. Bergstrom
					In Proper Person
				


RespondentState Bar of NevadaJohn G. Gosioco
							(State Bar of Nevada/Las Vegas)
						Daniel Mink Hooge
							(State Bar of Nevada/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


02/28/2022Filing FeeAppeal Filing fee waived. Bar Matter/Bar Discipline. (SC).


02/28/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vols. I-II. (SC).22-06349




02/28/2022Record on Appeal DocumentsFiled Record of Bar Proceedings. Vol. II, Cont... (SC).22-06350




02/28/2022Notice/OutgoingIssued Notice of Bar Matter Briefing Schedule/Discipline. Due date: 30 days.  If no opening brief is filed, the matter will be submitted for decision on the record without briefing or oral argument. (SC).22-06356




04/01/2022Case Status UpdateSubmitted for Decision. (SC).


06/09/2022Order/Dispositional BarFiled Order of Disbarment. "We disbar attorney Jeremy T. Bergstrom from the practice of law in Nevada." En Banc. (SC)22-18426




06/10/2022Notice/IncomingFiled Notice Bergstrom - Notice to Courts No. 84297. (SC)22-18507




07/05/2022RemittiturIssued Remittitur.  (SC)22-20962




07/05/2022Case Status UpdateRemittitur Issued/Case Closed.  (SC)



Combined Case View